Kinne, O. J.
Counsel discuss the question as to whether the provision of the contract quoted is in violation of law, and void. We need not pass upon that, as, if the contract be conceded to be valid, it was not incumbent on the plaintiffs to present the claim they make, in writing, within the time therein provided, it not being such a claim as the contract refers to. Under the contract, the claim which is required to be presented to the company, in writing, within the thirty days, is a claim “for loss or damage to stock.” The claim máde is for damages arising by reason of depreciation in the market price of hogs,— an entirely different matter. There is no claim that any of the hogs were lost or damaged, but the claim is that, by reason of the neglect of the defendants to seasonably deliver the hogs, they depreciated in price, to the damage of plaintiffs. It seems clear to us that the claim cannot be said to be within the terms of the contract. Loss of hogs, or injury or damage to them, is what the contract, in express words, covers. It does not undertake to cover a case of loss to the shipper from depreciation in the market price of hogs. The question must be answered in the negative.— Affirmed.